2021 UT App 51



              THE UTAH COURT OF APPEALS

                        SARA WARD,
                         Appellant,
                             v.
                     MEREDITH MCGARRY,
                         Appellee.

                            Opinion
                       No. 20200435-CA
                       Filed May 6, 2021

          Third District Court, Salt Lake Department
             The Honorable Richard D. McKelvie
                         No. 134901200

            Angilee K. Dakic, Attorney for Appellant
          Martin N. Olsen and Beau J. Olsen, Attorneys
                         for Appellee

JUDGE MICHELE M. CHRISTIANSEN FORSTER authored this Opinion,
  in which JUDGES DAVID N. MORTENSEN and RYAN M. HARRIS
                         concurred.

CHRISTIANSEN FORSTER, Judge:

¶1    Sara Ward challenges the district court’s final order
regarding child support in a paternity action. We reverse and
remand for further proceedings.

¶2     Ward and Meredith McGarry have one child together.
The two have been involved in a paternity action regarding that
child since 2013. Although they have resolved custody issues
relating to the child, they were unable to reach a resolution
regarding child support.

¶3    The parties’ dispute centers on disagreements regarding
the amount of McGarry’s monthly income. McGarry is self-
                        Ward v. McGarry


employed and has an ownership interest in at least one
company. Ward reports having ongoing difficulties obtaining
documentation relating to McGarry’s income, asserting that his
disclosures were incomplete and heavily redacted. The parties
engaged in settlement negotiations and exchanged rule 68
settlement offers, see Utah R. Civ. P. 68, and in his rule 68
settlement offer, McGarry offered to have income of $30,000 per
month imputed to him. But the parties were unable to come to
an agreement.

¶4     The parties appeared before a domestic relations
commissioner for a hearing on March 11, 2020, to address
various non-dispositive motions then pending before the court,
including motions for sanctions and a motion to strike. The
parties did not anticipate that the substantive issues in the case
would be resolved at that time. However, at the hearing, which
lasted only a few minutes, the commissioner did not directly
address the pending motions; instead, she announced that she
was “going to make a recommendation . . . to wrap this up and
resolve” the case and proceeded to impute McGarry’s income
“at $30,000 a month going forward for child support purposes”
based on McGarry’s “agreement.” Further, the commissioner
recommended that McGarry pay $56,000 in child support
arrearages and attorney fees, a number calculated by averaging
Ward’s request for $60,000 and McGarry’s rule 68 offer of
$52,000. The commissioner did not take evidence at the hearing,
made no further findings in support of these calculations, and
did not distinguish which portion of the lump sum award was
attributable to attorney fees as opposed to arrearages. The
commissioner’s recommendation took the form of an order
captioned “Final Order Re Child Support.”

¶5     Ward objected to the commissioner’s recommendation,
asserting that the commissioner “failed to make requisite
findings that would support the order” and erred by relying on
McGarry’s rule 68 settlement offer to reach the imputation



20200435-CA                     2               2021 UT App 51
                         Ward v. McGarry


number rather than calculating that amount based on the
evidence. Ward further asserted that the commissioner “made
no findings as to how she calculated the child support arrears or
attorney fees awarded to” Ward and erred in lumping the
arrears and fees together rather than calculating them separately.
Ward also claimed that the commissioner’s order, in the absence
of an evidentiary hearing, deprived her of her “right to a trial.”
The district court countersigned the commissioner’s
recommendation, making it the final order of the court, and
denied Ward’s objection without holding any further hearing or
making any additional findings on the record. Ward now
appeals.

¶6     Ward asserts that the district court erred in approving the
commissioner’s recommendation and summarily denying her
objection without adequate findings and without a trial or other
evidentiary hearing. 1 “The ultimate question of whether the trial
court strictly complied with . . . procedural requirements . . . is a
question of law that is reviewed for correctness.” State v. Holland,
921 P.2d 430, 433 (Utah 1996); accord Brigham Young Univ. v.
Tremco Consultants, Inc., 2007 UT 17, ¶ 25, 156 P.3d 782. Further,
“we review the legal adequacy of findings of fact for correctness
as a question of law.” Jacobsen v. Jacobsen, 2011 UT App 161, ¶ 15,
257 P.3d 478 (quotation simplified).

¶7    “In all actions tried upon the facts without a jury . . . , the
court must find the facts specially and state separately its


1. Ward also raises arguments regarding the inadequacy of
McGarry’s disclosures. However, she does not identify any
particular errors the court made with respect to discovery issues,
and we are therefore unable to review her arguments on this
point. In any event, as we are reversing the district court’s child
support order, Ward will have the opportunity to raise any
ongoing issues with respect to discovery on remand.




20200435-CA                      3                 2021 UT App 51
                        Ward v. McGarry


conclusions of law. The findings and conclusions must be made
part of the record and may be stated in writing or orally
following the close of evidence.” Utah R. Civ. P. 52(a)(1).
Moreover, when a party objects to a commissioner’s
recommendation, the judge must “make independent findings of
fact and conclusions of law based on the evidence.” Id. R. 108(f);
see also Day v. Barnes, 2018 UT App 143, ¶ 16, 427 P.3d 1272
(“[R]ule [108] is explicit that the district court’s review is
independent on both the evidence and the law.”). A court’s
findings must “contain sufficient detail to permit appellate
review to ensure that the district court’s discretionary
determination was rationally based.” Fish v. Fish, 2016 UT App
125, ¶ 22, 379 P.3d 882.

¶8     In this case, the district court did not make any
independent findings of fact or conclusions of law, as required
by rule 108 of the Utah Rules of Civil Procedure. 2 McGarry urges
us to construe the court’s signing of the commissioner’s
recommendation and summary denial of Ward’s objection as an
implicit adoption of the same findings and conclusions entered
by the commissioner. However, nothing in the record supports
such an assumption. 3



2. We are also concerned about the court’s refusal to grant Ward
a hearing when requested. See generally Utah R. Civ. P. 108(d)(3)
(“If the hearing before the commissioner was in a domestic
relations matter other than a cohabitant abuse protective order,
any party has the right, upon request . . . to a hearing at which
the judge may require testimony or proffers of testimony on
genuine issues of material fact relevant to issues other than
custody.”).

3. If the commissioner had taken evidence and if the district
court, after reviewing that evidence, had expressly adopted the
                                                  (continued…)


20200435-CA                     4               2021 UT App 51
                         Ward v. McGarry


¶9     In any event, the commissioner’s findings are inadequate
to support her legal conclusions. The commissioner made a
single finding in support of her recommendation: “The parties
have had extensive, ongoing litigation for the past seven (7)
years and a conclusion of this matter is critical for the parties and
the minor child.” This finding does not address any of the
evidence pertaining to McGarry’s income, the arrearages owed,
or the attorney fees incurred by Ward. Rather than receiving and
examining any evidence and reaching legal conclusions based on
that evidence, the commissioner imputed income based solely on
McGarry’s rule 68 settlement offer, which was never accepted. 4


(…continued)
commissioner’s findings as its own, then it might be possible to
construe those findings as independent findings mirroring those
of the commissioner. But that is not what occurred in this case.

4. The commissioner relied on McGarry’s rule 68 settlement offer
to calculate the $30,000 imputation amount, but Ward never
agreed to this amount. “Income may not be imputed to a parent
unless the parent stipulates to the amount imputed, the parent
defaults, or, in contested cases, a hearing is held and the judge
. . . enters findings of fact as to the evidentiary basis for the
imputation.” Utah Code Ann. § 78B-12-203(8)(a) (LexisNexis
2018). McGarry asserts that we should construe this provision as
permitting a court to impute income to a parent based on that
parent’s unilateral stipulation to the amount imputed. However,
McGarry’s interpretation is inconsistent with the language of the
statute and would also lead to an absurd result.
         First, nothing in the statute requires the court to impute
income based on the imputed parent’s stipulation. It simply
states that the court cannot impute income “unless the parent
stipulates” or other conditions are met. Id. And in fact, the
statute explicitly states that “in contested cases,” the imputation
requires a hearing and factual findings entered by the judge in
                                                      (continued…)


20200435-CA                      5                 2021 UT App 51
                        Ward v. McGarry


See generally Utah Code Ann. § 78B-12-203(8)(b) (LexisNexis
2018) (outlining the factors a court must consider in calculating
the appropriate amount of income to impute to a parent). The
commissioner’s recommendation regarding child support
arrearages and attorney fees was likewise unsupported by any
evidence. Rather than examining the actual numbers and
making findings regarding the amount owed, the commissioner
simply split the difference between the two parties’ claimed
numbers in their rule 68 settlement offers. Such findings would
not adequately support the court’s decision even if we could
somehow construe them as independent.


(…continued)
support of the imputation. Id. Here, Ward maintained that
McGarry’s income was greater than $30,000 per month. The
appropriate amount of McGarry’s income was therefore
contested, requiring the court to calculate the appropriate
amount after a hearing if the parties could not reach an
agreement.
        Moreover, even if the statute was ambiguous and
McGarry’s interpretation was consistent with the plain language
of the statute, his reading would lead to an absurd result, as it
would essentially require the court to impute income at
whatever level the party being imputed requests. See, e.g., Encon
Utah, LLC v. Fluor Ames Kraemer, LLC, 2009 UT 7, ¶ 73, 210 P.3d
263 (“When statutory language plausibly presents the court with
two alternative readings, we prefer the reading that avoids
absurd results.” (quotation simplified)). Interpreting the statute
in this way could have a significant negative impact on the right
children have to be supported by their parents—a right that we
have consistently held “is not subject to being bartered away,
extinguished, estopped or in any way defeated by the agreement
or conduct of the parents.” Hills v. Hills, 638 P.2d 516, 517 (Utah
1981); accord Andrus v. Andrus, 2007 UT App 291, ¶ 14, 169 P.3d
754.




20200435-CA                     6                2021 UT App 51
                         Ward v. McGarry


¶10 The overarching problem in this case—and the ultimate
source of the inadequacy and insufficiency of the court’s
findings—is that no judicial officer ever took evidence or held a
hearing on the contested child support issues. Unless the matter
in question can be resolved summarily (for instance, by
summary judgment pursuant to rule 56 of the Utah Rules of
Civil Procedure), parties have a right to their “day in court,” in
which they have the opportunity to testify and present evidence
regarding the relevant issues. See Utah Const. art. I, § 11 (“All
courts shall be open, and every person, for an injury done to the
person in his or her person, property or reputation, shall have
remedy by due course of law, which shall be administered
without denial or unnecessary delay; and no person shall be
barred from prosecuting or defending before any tribunal in this
State, with or without counsel, any civil cause to which the
person is a party.”); Miller v. USAA Cas. Ins. Co., 2002 UT 6, ¶ 38,
44 P.3d 663 (“Parties to a suit, subject to all valid claims and
defenses, are constitutionally entitled to litigate any justiciable
controversy between them, i.e., they are entitled to their day in
court.”).

¶11 At some level, we understand the commissioner’s
frustration with parties who had litigated for several years over
positions that were perhaps not all that far apart. But concerns
regarding judicial efficiency alone cannot justify depriving
parties of their day in court. The contested child support issues
in this case needed to be resolved, if not through negotiation or
summary resolution, then through a trial at which evidence was
presented. The commissioner’s and the district court’s actions to
short-circuit that process here were improper.

¶12 Because the district court did not take evidence and make
“independent findings of fact and conclusions of law based on
the evidence,” see Utah R. Civ. P. 108(f), in resolving Ward’s
objection, we must reverse the order and remand for further
proceedings.



20200435-CA                     7                 2021 UT App 51